214 Kan. 369 (1974)
520 P.2d 1259
MAX LEROY POTTS, Appellant,
v.
STATE OF KANSAS, Appellee.
No. 47,191
Supreme Court of Kansas.
Opinion filed April 6, 1974.
Martin E. Updegraff, of Wichita, was on the brief for the appellant.
Vern Miller, attorney general, Keith Sanborn, district attorney, and Clifford L. Bertholf, assistant district attorney, were on the brief for the appellee.
MEMORANDUM OPINION
CRIMINAL LAW  Motion for Postconviction Relief  Conclusory Allegations.
Per Curiam:
This is an appeal from an order summarily denying postconviction relief.
Appellant Max Leroy Potts was convicted by a jury of the offense of robbery in the first degree. He was sentenced under the habitual criminal act. Upon direct appeal his conviction was upheld (State v. Potts, 205 Kan. 47, 468 P.2d 78).
Essentially, in his motion for relief under K.S.A. 60-1507 appellant alleges several witnesses against him committed perjury and he was not guilty of the offense charged. The motion stated no facts to support his conclusion and identified no witnesses upon which he relies for proof. The trial court examined the records and files in the case and denied the motion without requiring appellant's appearance or the appointment of counsel.
Conclusory allegations alone are insufficient to present a justiciable issue under 60-1507; moreover, this proceeding was never designed to supply a forum in which to retry guilt or innocence of one convicted of crime nor to have a second appeal. The trial court ruled correctly and its judgment is approved.